DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
2.1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 and IDS filed on September 13, 2022 have been entered.
2.2.	Applicant's Amendment to Claims and Remarks filed on August 2, 2022 are acknowledged.
2.3.	Claims 2 and 3 have been canceled. Claims 9 and 10 have been withdrawn. Claim 1 has been amended by amending preamble of the claim 1 by introducing phrase: " ... polyester molding composition being used to manufacture an imitation wooden product that has an emission rate of styrene in compliance with a standard stipulated by California Act No. 65 that is less than 27 μg/day..." and by changing mass ratio of two initiators.
2.3.	Support for this amendment was found in Applicant's Specification as indicated by Applicant. Therefore, no New matter has been added with instant Amendment.
3.	Despite the amendment, the Prior Art utilized in preceding Office action is still applicable as explained below. 
  tert-butyl peroxybenzoate ( TBP – hereafter) mixed with 1,1-bis(tert-butylperoxy) 3,3, 5 – trimethylcyclohexane ( BTBTC- hereafter)  in mass ratio of 0.5 – 1.6 to 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (US 5,969,009) in view of XU et al (CN 102746630 – Abstract and Translation by EPO  are attached).
3.1.	Regarding Claims 1 and 4-8 Terada disclosed Molding composition, which comprises unsaturated polyester " obtained by polycondensing an unsaturated polybasic acid and a saturated polybasic acid with glycols" – see col.4, ln.17-38- wherein examples of preferred polyesters include " copolymers represented by the formula (3) of isophthalic acid, maleic anhydride and propylene glycol". Therefore, Terada disclosed as a preferred choice identical unsaturated polyester as claimed and elected by Applicant.
3.2.	According Terada molding composition (see col. 8. ln. 39-60 and 24, ln. 59-63) may comprise filler:  " For example, fillers (e.g. calcium carbonate, calcium silicate, barium sulfate, aluminum hydroxide, talc, mica, etc.) " and " reinforcers (e.g. glass fiber, carbon fiber, etc.)" and also other additives as thickeners, release agents and colorants – as claimed by Applicant in Claims 6 and 8.
3.3.	 Note that fillers can be used in the amount of from 5 to 600 phr or preferably in the amount from 20 to 500 phr per 100 phr of unsaturated polyester (see col.  8, ln. 53-55)  and  glass fibers can be used for example  in amounts of 30 phr  ( see col.  14, ln.1-80, but also teaches that depending on article, fibers can be used in significantly higher amount in order to increase strength and structural integrity of the article (see col. 2, ln. 5-15). Therefore, it would be obvious to one of ordinary skill in the art to optimize amount of fibers in molding composition to obtain level of requited strength and structural integrity for specific article.
3.4.	Regarding curing of the disclosed composition Terada stated that : " The molding material of the present invention preferably contains a curing agent.  Examples of the curing agent include benzoyl peroxide, tert-butyl perbenzoate, tert-butyl peroxybenzoate, .., 1,1-bis(tert-butylperoxy) 3,3, 5 - trimethylcyclohexane and the like. These curing agents are preferably contained in an amount within the range from 0.1 to 5 parts by weight, more preferably from 0.2 to 4 parts by weight, based on 100 parts by weight of the above unsaturated polyester."
	Therefore, Terada disclosed that one or more curing agents, including same   peroxides in same amounts as claimed by Applicant, but silent with respect to ratio between the peroxides as claimed by Applicant .
3.5.	However, use two different peroxide for purpose of curing polyunsaturated polyesters is well known.
3.6. 	XU et al teaches that curing system comprising from 0.1 to 1.0 parts of " low temperature " peroxide and 0.5 to 2.0 parts of " high temperature " peroxide provide benefits of low temperature fast curing system. (see [0009], [0013]-[0014], [0021]). 
	Therefore, ratio of peroxides taught by XU read on ratio as claimed by Applicant: for example, 1 part of low temperature peroxide to 1 part of " high temperature" peroxide.
	Therefore, it would be obvious to one of ordinary skill in the art to use two different peroxide in ratio as taught by XU in composition disclosed by Terada in order to obtain curing system with low temperature and fast and complete cure.
3.7.   Newly introduced phrase (see preamble of Claim 1) as: "...molding composition being used to manufacture an imitation wooden product that has an emission rate of styrene in compliance with a standard stipulated by California Act No. 65 that is less than 27 μg/day..."  represents " intended use limitation".  
However, as established in the art: " If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). and " If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)".
Applicant did not present any factual evidence (experimental data) in order to
 show that composition disclosed by Terada and XU is not capable to perform same intendent use function. Therefore, Rejection over Terada and XU is maintained.



Response to Arguments
4.	Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive for following reasons.
4.1.     It is noted that Applicant's principal arguments based on alleged deficiency of references to teach use of molding composition for same function as recited by preamble of Claim 1.
4.2.	Regarding Terada and XU Applicant's stated that: " Terada discloses that the molding material is used for a molded motor..." and XU "discloses that the insulating
resin can be applied on a motor or a transformer so as to enhance the moisture resistance... The compositions disclosed by Terada and XU are used to form a plastic molded product which is different from an imitation wooden product of the present application".  and " Terada and XU do not disclose the composition is used to manufacture an imitation wooden product. Therefore, Terada and XU cannot provide any teaching regarding to decreasing the organic emission rate. In addition, Terada and XU do not disclose the emission rate of styrene of the imitation wooden product".
	In response for Applicant's arguments note that as stated above (see paragraph 3.7) Applicant did not provide any factual evidence that composition disclosed by Terada and XU is not capable to perform same intendent use function – use for imitation wooden product with same emission rate of styrene". 
4.3.	Finally, Applicant's stated: " Terada and XU do not disclose the usage of the two specific initiators (tert-butyl peroxybenzoate and 1, l-bis(tert-butylperoxy)-3,3,5-trimethylcyclohexane), let alone controlling the weight ratio of the two specific initiators." 
In response for this argument note that nowhere Terada specifically exclude use of second curing agent as second peroxide. To the contrary Terada stated: " The molding material of the present invention preferably contains a curing agent.  Examples of the curing agent include benzoyl peroxide, tert-butyl perbenzoate, tert-butyl peroxybenzoate,  .., 1,1-bis(tert-butylperoxy) 3,3, 5 - trimethylcyclohexane and the like. These curing agents (in plural-/GM/) are preferably contained in an amount within the range from 0.1 to 5 parts by weight, more preferably from 0.2 to 4 parts by weight, based on 100 parts by weight of the above unsaturated polyester."
	Therefore, it is clear that Terada envision that more than one peroxide can be  used and that those peroxides are suitable as curing agents for composition disclosed by Terada. Therefore, it would be obvious to one of ordinary skill in the art to use one or more peroxides disclosed by Terada as established in the art that: "... generally, it is prima facie obvious to select a known material for incorporation into a composition,
based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v.
lnterchemical Corp., 325 US 327, 65 USPQ 297 (1945).
4.4.	In addition, XU provide rationale to use mixture of two peroxide in same, overlapping ratio as claimed by Applicant.
	Therefore,  because Terada disclosed same peroxide as claimed by Applicant for purpose of curing same basic composition and because XU provide rationale to use two different peroxide with two different 1 hr. half-life temperatures ( see temperature  - attached Data sheet: "REQUIRED TEMPERATURE (°C) FOR ONE HOUR AND TEN HOURS HALF-LIFE") in same mixing ratio in order to obtain fast and complete curing of the composition, then all Applicant's arguments were found not persuasive and the Rejection over Terada and XU is maintained.
Conclusion
    THIS ACTION IS NOT MADE FINAL.  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765